Citation Nr: 1448087	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  09-28 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for residuals of a left hand injury.

2. Entitlement to service connection for a lower back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to May 1973.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This case was most recently brought before the Board in October 2013, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include requesting Social Security Administration records, providing the Veteran an opportunity to identify medical care providers that have relevant records, and providing the Veteran with a VA examination.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issues on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. Residuals of a left hand injury were not manifested in active service; and any current residuals of a left hand injury are not otherwise etiologically related to such service.

2. A lower back disorder was not manifested in active service; and any current lower back disorder is not otherwise etiologically related to such service.


CONCLUSIONS OF LAW

1. Residuals of a left hand injury were not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2. A lower back disorder was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA's duty to notify was satisfied prior to the initial rating decision through a January 2008 notice letter sent to the appellant that fully addressed all notice elements.  The letters informed the appellant of what evidence was required to substantiate his service connection claims and of the appellant's and VA's respective duties for obtaining evidence.  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  In light of the above, the Board finds that the Veteran was provided all required notice and that no useful purpose would be served by delaying appellate review to send out additional notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

Service treatment records are associated with claims file.  Most post-service treatment records identified by the Veteran have also been obtained.  The only records not obtained were that of Dr. S.K.S who informed the Veteran that his records had been destroyed.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran was afforded a VA examination in January 2014.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2012); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The Board finds this VA examination adequate for the purposes of the instant claims, as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and includes a full rationale for the etiological opinions provided.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).
	
In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Further, where a veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Diagnostic tests reveal that the Veteran has osteoarthritis of the first metacarpal-phalangeal joint of the left hand and degenerative arthritis of the thoracolumbar spine.  May 2008 VA Examination Report.  Arthritis is listed as a chronic disease under 38 C.F.R. § 3.309(a).  As the Veteran has been diagnosed with a chronic disease the provisions of 38 C.F.R. § 3.303(b) as they pertain to continuity of symptomatology are applicable in this case.  Furthermore, arthritis is presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).

I. Residuals of a Left Hand Injury

The Veteran asserts service connection for residuals of a left hand injury as directly related to active service, identifying an in-service fall in which he cut his hand with a machete as the cause.  February 2008 Veteran's Statement, Service Treatment Records.  While the evidence reveal that the Veteran currently suffers from osteoarthritis of the first metacarpal-phalangeal joint of the left hand, the competent, probative evidence of record does not etiologically link the Veteran's current disability to his service or any incident therein.  

Service treatment records indicate that, in July 1972, the Veteran superficially lacerated the palmer surface of his left middle and ring fingers with a machete.  The lacerations required sutures which were later removed.  No further in-service medical treatment of the Veteran's left hand is of record.  The May 1973 Report of Medical Examination, performed at service separation, indicates normal skin and musculoskeletal evaluations.  Furthermore, on the contemporaneous Report of Medical History the Veteran reported no arthritis, no bone or joint deformities, no lameness, and no loss of a finger.  The Veteran has asserted that during service he was seen by medical staff because of his hand more than is reflected in the service treatment records.  October 2012 Veteran's Statement.  Even if this is the case it does not change the fact that at service separation both the medical examiner and the Veteran chose to indicate no problems with the Veteran's hand.  With this in mind, it is the Board's conclusion that any in-service left hand injury was acute in nature and did not result in any residuals that manifested in service.  

VA medical examination in May 2008 and January 2014 both document problems with the Veteran's left hand.  When a disability is first diagnosed after service, service connection is warranted for that condition if the competent evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection, there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson, 12 Vet. App. 247.  The Veteran has complained of numberness in his middle, ring, and small fingers; however, the record does not include a diagnosis of any neurological condition of the left hand.  The record does contain an indication that the small finger does not extend completely with the rest of the fingers, a current diagnosis of osteoarthritis of the first metacarpal-phalangeal joint, and evidence of an in-service injury to the left hand.  The remaining question, therefore, is whether there is medical evidence of a relationship between the current disability and in-service injury.  

The Veteran has been afforded two VA examination of his left hand.  The May 2008 VA examination report includes a diagnosis of osteoarthritis unrelated to the old laceration of the hand.  The January 2014 VA Examination report reveals the Veteran's small finger does not extent as far as other fingers.  The same report addressed the nature and etiology of any current left hand condition saying it is less likely than not incurred in or caused by the in-service laceration of the fingers.  In support of this opinion the VA examiner noted the service treatment records indicate only the middle and ring fingers were lacerated by the machete.  Those fingers were completely normal at the time of examination with good range of motion and no scars.

The Board has reviewed the records submitted by the Social Security Administration.  These records do not include a medical opinion linking any left hand condition to the Veteran's active duty service.  
 
The Board has also considered whether service connection is warranted based on a continuity of symptomatology.  See 38 C.F.R. § 3.303(b); see also Walker, supra.  In this regard, the Board acknowledges the Veteran's assertion that he has had continuous pain in his small and ring fingers since the July 1972 in-service laceration.  Nevertheless, the Board notes that the only diagnosis of arthritis is confined to the Veteran's first metacarpal-phalangeal joint of the left hand.  May 2008 VA Examination Report.  The examiner unequivocally indicated that the arthritis was unrelated to the inservice injury.  As such, the Veteran's complaints of continuous pain in his small and ring fingers appear not to be evidence of continuous symptoms of osteoarthritis related to the injury.  Accordingly, the Board finds that the evidence of record does not support a finding that the Veteran suffered from osteoarthritis of the first metacarpal-phalangeal joint of the left hand continuously since active service, and service connection is not warranted on this basis.  

Furthermore, in regards to the Veteran's left hand, there is no evidence arthritis manifested to a compensable degree within one year of service discharge, the presumption of service connection does not apply in this case.  See 38 C.F.R. §§ 3.307, 3.309(a).

The Board acknowledges the Veteran's assertions that the current condition of his hand is the result of the in-service lacerations suffered in July 1972.  While the Veteran is competent to report symptoms observable to a layperson, e.g., pain, numbness, he is not competent to independently opine as to the specific etiology of complex condition like those involved in the instant case.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, his lay assertions of medical etiology cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

The record also contains a statement from E.D. a person who has known the Veteran for approximately ten years.  To the extent this statement suggests an etiology for the Veteran's osteoarthritis it cannot constitute evidence upon which to grant the claim for service connection.  Much like the Veteran's opinion on etiology, E.D. has not been shown to have the medical competency required to independently opine as to the specific etiology of a complex condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  
 
In sum, the Board finds that there is no evidence of residuals of a hand injury or a chronic left hand condition manifesting in service.  The threshold question therefore is whether there is sufficient evidence to establish an etiological link between the Veteran's current osteoarthritis of the first metacarpal-phalangeal joint or the lack of mobility of his small finger and his period of active service.  The preponderance of the evidence is against this aspect of the Veteran's claim.  The Veteran has produced no competent evidence or medical opinion in support of his claim.  Additionally, the pain in the ring and small fingers that the Veteran claims to have suffered from since service appears unrelated to the osteoarthritis of the joint that is part of the Veteran's thumb.  Finally, there is no evidence of osteoarthritis of the first metacarpal-phalangeal joint manifesting to a compensable degree within one year of service discharge.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for residuals of a left hand injury.  The benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107.
  
II. Lower Back Disorder 

The Veteran asserts service connection for a lower back disorder as directly related to active service.  While the evidence reveal that the Veteran currently suffers from degenerative disc disease and degenerative arthritis of the thoracolumbar spine, the competent, probative evidence of record does not etiologically link the Veteran's current disability to his service or any incident therein.  

Service treatment records indicate that, in May 1972, the Veteran complained of a six-day history of midline lower back pain after being struck on the lower back while playing football.  The impression was rule out contusion vs. mild low back sprain.  Subsequently, in June 1972, the Veteran complained of a two-month history of low back pain.  Examination revealed full range of motion with no muscle spasm and questionable tenderness.  The impression was a normal back examination, rule out urinary tract infection.  The Veteran has noted that when he fell and lacerated his hand in July 1972 he landed on his back; however, no back injury was assessed at that time.  No further in-service medical treatment of the Veteran's lower back is of record.  The May 1973 Report of Medical Examination, performed at service separation, indicates a normal spinal evaluation.  Furthermore, on the contemporaneous Report of Medical History the Veteran reported no arthritis, no bone or joint deformities, and no recurrent back pain.  A chronic back condition was not diagnosed in service.  The Veteran has asserted that during service he was seen be medical staff because of his back more than is reflected in the service treatment records.  Even if this is the case it does not change the fact that a chronic back condition was never diagnosed in-service and at separation both the medical examiner and the Veteran did not indicate any problems with the Veteran's back or spine.  Therefore, it is the Board conclusion that any in-service lower back injury was acute in nature.

Post-service medical evidence of a lower back disorder is first documented by a July 1994 x-ray computed tomography scan, which indicated a right lateral herniated disk at the L5-S1 level and a central herniated disk at the L4-L5 level.  July 1994 Shore Memorial Hospital Treatment Record.  Likewise, the Veteran stated that following service he first sought treatment for his back in 1994.  October 2012 Veteran's Statement.  The Board notes this is approximately 21 years following the Veteran's separation from active service.  The Board recognizes that the Veteran now claims his back hurt during these 21 years; nevertheless, lapses in time between service and the first treatment and diagnosis of a back disability weigh against the Veteran's claim.  The Board may, and will, consider in its assessment of service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

When disability is first diagnosed after service, service connection is warranted for that condition if the competent evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection, there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson, 12 Vet. App. 247.  The record contains a current diagnosis of degenerative disc disease, degenerative arthritis, and in-service treatment for a back injury.  The remaining question, therefore, is whether there is medical evidence of a relationship between the current disability and military service.  

The Veteran has been afforded two VA examination of his lower back.  The May 2008 VA examination report includes a diagnosis of degenerative arthritis of the thoracolumbar spine; however, it does not include an etiological opinion in regards to this diagnosis.  The January 2014 VA Examination report addressed the nature and etiology of the Veteran's current thoracolumbar spine condition saying it is less likely than not incurred in or caused by service.  In support of this opinion the VA examiner noted that the Veteran's in-service lower back injuries were "mild" with no record of any sequelae of these injuries during the remainder of active duty.  This makes it highly unlikely that these events had anything to do with the development of the Veteran's lower back condition 20 years later.  

The Board has reviewed the records submitted by the Social Security Administration.  While these records include complaints of and treatment for a lower back disorder they do not include a medical opinion linking a lower back disorder to active duty service.  

The Board has considered whether the Veteran's statements that he has suffered from pain since service establish a continuity of symptomatology and therefore a nexus under Walker as arthritis is a chronic disease as per 38 C.F.R. § 3.309.  However, the fact that his separation examination showed a normal spine, as well as the Veteran denying having arthritis, bone or joint deformities, and recurrent back pain in his separation Report of Medical History, weighs against a finding of a continuity of symptomatology.  In this case, the contemporaneous service records weigh against any finding of a continuity of symptomatology since service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).

Furthermore, there is no evidence of degenerative arthritis of the thoracolumbar spine manifested to a compensable degree within a year of service discharge; the presumption of service connection does not apply in this case.  See 38 C.F.R. §§ 3.307, 3.309(a).

The Board acknowledges the Veteran's assertions that the current condition of his lower back is the result of active duty service.  While the Veteran is competent to report symptoms observable to a layperson, e.g., pain, he is not competent to independently opine as to the specific etiology of a complex condition like degenerative disc disease and degenerative arthritis.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, his lay assertions of medical etiology cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

The record also contains a statement from E.D. a person who has known the Veteran for approximately ten years.  To the extent this statement contains an assertion of etiology of the Veteran's lower back disorder it cannot constitute evidence upon which to grant the claim for service connection.  Much like the Veteran's opinion on etiology, E.D. has not been shown to have the medical competency required to independently opine as to the specific etiology of the complex conditions involved in the instant case.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  

In sum, the Board finds that there is no evidence of a chronic lower back condition in service.  The threshold question therefore is whether there is sufficient medical evidence to establish an etiological link between the Veteran's current degenerative disc disease or degenerative arthritis and his period of active service.  The preponderance of the evidence is against this aspect of the Veteran's claim.  The Veteran has produced no competent evidence or medical opinion in support of his claim.  Additionally, though the Veteran asserts that he has continuously suffered from lower back pain since service his service treatment records do not support this.  Finally, there is no evidence that degenerative arthritis of the thoracolumbar spine developed to a compensable degree within one year of service discharge.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for residuals of a left hand injury.  The benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107.


ORDER

Service connection for residuals of a left hand injury is denied.

Service connection for a lumbar spine disorder is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


